Citation Nr: 0424684	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-03 919	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

THE ISSUE

Entitlement to service connection for residuals of a left 
wrist injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active duty from March 1961 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDING OF FACT

There are no current findings or diagnoses of left wrist 
disability that have been related to active service.  

CONCLUSION OF LAW

Residuals of left wrist injury were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App.  2004), 
it was in part held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision (i.e., that of the RO) on a claim for VA benefits.  
In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in February 2002 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection for his wrist injury.  
The general advisement was reiterated in the Statement of the 
Case dated in January 2003.  

In specific compliance with the United States Court of 
Appeals for Veterans Claims' (Court) ruling in Quartuccio, 
the appellant was advised of the evidence, which would 
substantiate his claims, and the responsibility for obtaining 
it, by letter dated in November 2001.  The record further 
reflects that in an effort to ensure that all relevant 
evidence had been obtained within its previous advisements, 
the RO again advised the appellant of what evidence would 
substantiate his claims by letter dated in June 2002.  
Because the appellant has been continually apprised for 
approximately 13 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant that detail his visits to 
a military physician in 1963-64 for treatment of his wrist 
injury.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded VA medical examinations in May 1999 
and January 2003 conducted by physicians who rendered 
relevant opinions.  Further opinions are not needed in this 
case because there is presently sufficient medical evidence 
to decide the claim.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.






The Merits of the Claim for Service Connection for a Left 
Wrist Injury:  

I.  Background:

The record reveals that appellant suffered a wrist injury 
while practicing martial arts during his service in the 
Philippines.  While in service, Appellant sought medical 
treatment for this injury on two occasions - in November 1963 
and January 1964.  A radiographic report in November 1963 
revealed no abnormality.  There is no evidence of any 
complaint for the remainder of appellant's active duty 
service.  Nor is there mention of the wrist injury in 
appellant's separation examination report signed in February 
1969.  Moreover, appellant has not provided any post-service 
medical records of any treatment of his wrist injury between 
1969 and his first VA examination in 1999.

In May of 1999, Appellant sought treatment from the VA for 
his wrist problem.  In this General Medical Examination, 
appellant reported to his treating physician that he had been 
experiencing "marked weakness" in his left wrist "for 
about a year."  A hand-strength test revealed in appellant's 
left hand a 300-pound grip, as opposed to a 340-pound grip in 
his right.  Pursuant to this examination, the treating 
physician found "probable ulnar nerve neuropathy, mild, with 
some residual weakness."  

In a later medical evaluation in May 2002, appellant 
communicated that his wrist weakness manifests itself after 
sustained hand movement.  The examiner noted a "[w]eakness 
of the hand with sustained movements."   

In a January 2003 Compensation and Pension Examination for 
peripheral nerves, however, the treating physician concluded 
that appellant's strength, sensation, and reflex in his left 
arm were normal, and that detailed testing in the left hand 
revealed no weakness, atrophy, or fasciculations.  The 
physician further stated that "Tinel's sign is negative at 
the palm and the elbow.  There is no tenderness to the 
palpation around the left elbow.  There is no difference in 
the girth between the left arm and right arm.  There is no 
sensory loss in the right or left hand."  The physician then 
concluded that "[t]here is no evidence of neurological 
impairment in the left hand.  I do not think there are any 
problems in his left hand that [are] neurological."  There 
is no information from a private physician to rebut these 
conclusions.

II.  Analysis:

It is well settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability -
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in disability" 
in 38 C.F.R. § 3.306(b).

Though the presented evidence demonstrates that appellant had 
suffered an injury to his left wrist while in service, it 
nevertheless fails to support his claim of a present 
disability.  What is evident today is that appellant's left 
hand weakens with sustained hand movement while pursuing 
hobbies.  While this is evidence that appellant's left hand 
is not as durable as his right, his condition does not rise 
to the level of a "neurological impairment in the left 
hand."  The Board concludes therefore that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for residuals of a left 
wrist injury.

ORDER

The claim for service connection for residuals of left wrist 
injury is denied.  



	                        
____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



